Citation Nr: 0908297	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-28 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from May 1994 to 
March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The Board observes that, in the Veteran's representative's 
August 2008 Statement of Accredited Representation in 
Appealed Case, it is alleged that the Veteran currently has 
blurred vision and headaches due to his hypertension.  The 
Board notes that the RO denied service connection for a 
refractive error, claimed as blurred vision, as secondary to 
hypertension in a July 2005 rating decision.  The Veteran 
entered a notice of disagreement in October 2005 and the RO 
issued a statement of the case in May 2008; however the 
Veteran did not submit a timely substantive appeal.  
Additionally, in an April 2007 rating decision, the RO denied 
service connection for headaches as secondary to 
hypertension.  The Veteran did not appeal such decision.  
Therefore, his representative's August 2008 statement that he 
currently has blurred vision and headaches due to his 
hypertension is considered an application to reopen the 
Veteran's claims of entitlement to service connection for 
blurred vision and headaches as secondary to hypertension.  
Such claims are referred to the RO for appropriate action.

The Board also notes that the RO granted service connection 
for gout of the left and right knees and evaluated each as 10 
percent disabling in a May 2005 rating decision.  The Veteran 
entered a notice of disagreement as to the initially assigned 
disability ratings in August 2005 and the RO issued a 
statement of the case in May 2008; however the Veteran did 
not submit a timely substantive appeal.  Therefore, the Board 
does not have jurisdiction over such issues.


FINDINGS OF FACT

1.  The Veteran's hypertension is manifested by diastolic 
pressure predominantly 100 or more, but less than 110; 
systolic pressure predominantly 160 or more, but less than 
200; and requires continuous medication for control.

2.  The Veteran's hypertension is not shown to be productive 
of diastolic pressure predominately 110 or more, or systolic 
pressure predominately 200 or more.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).  

The Board observes that VCAA notice had also previously 
required that the claimant be requested to provide any 
evidence in her or his possession that pertains to the claim, 
see Pelegrini v. Principi, 18 Vet. App. 112 (2004); however, 
for claims pending on or after May 30, 2008, as is the case 
here, 38 C.F.R. § 3.159 has been amended to eliminate such 
requirement.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

In Pelegrini, the Court held that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  

The Veteran was provided a VCAA letter in May 2003 that 
advised him of the evidence and information necessary to 
substantiate his underlying service connection claim as well 
as his and VA's respective duties in obtaining evidence in 
support of such claim.  Thereafter, in a May 2004 rating 
decision, service connection was granted for hypertension and 
an initial disability rating of 10 percent was assigned, 
effective May 5, 2003, the date VA received the Veteran's 
claim.  Thereafter, he entered a notice of disagreement as to 
the propriety of the initially assigned disability rating.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven.  As such, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under the VCAA with 
respect to the Veteran's initial rating claim.

Relevant to the duty to assist, the Veteran's service 
treatment records as well as all identified VA treatment 
records and private medical records have been obtained and 
considered.  Additionally, the Veteran was provided with VA 
examinations in January 2004, April 2005, and July 2007 in 
order to adjudicate his initial rating claim.  Neither the 
Veteran nor his representative have argued that the 
examinations are inadequate for rating purposes.  

The Board notes that, in December 2005, the Veteran's 
treating VA psychologist indicated that he was helping the 
Veteran complete paperwork for Social Security disability 
benefits.  The Veteran indicated that another counselor had 
informed him  that he was not ready to start college and 
referred him to Social Security disability benefits.  As 
such, his psychologist assisted the Veteran by filling out 
the diagnosis section of the paperwork, indicating that the 
Veteran suffered from depression.  In March 2006, a VA 
psychology note indicates that he was considering reapplying 
for Social Security disability benefits, but was also 
applying for a security job.  While it appears that the 
Veteran applied for Social Security disability benefits in 
December 2005, such was related to his disability of 
depression.  Additionally, in light of his treating 
psychologist's note in March 2006, it appears that the 
Veteran was denied Social Security disability benefits and, 
while he was considering reapplying, there is no indication 
that he has done so.  Moreover, as the Veteran was applying 
for disability benefits due to his depression, rather than 
his hypertension, the Board finds that any Social Security 
records, if such exist at all, are irrelevant to the 
Veteran's pending claim and, therefore, there is no violation 
of the duty to assist by VA in this regard.  See Loving v. 
Nicholson, 19 Vet. App. 96 (2005).  

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.



II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The Rating Schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating 
the Veteran's hypertension.  Also, in Fenderson, the Court 
discussed the concept of "staged ratings," finding that in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a Veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  Id.  at 
126-28.  As such, in accordance with Fenderson, the Board has 
considered the propriety of assigning initial staged ratings 
for service-connected hypertension.

The Veteran's hypertension is currently evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  The Veteran contends that he is entitled to an 
initial rating in excess of 10 percent for his service-
connected hypertension as such is not adequately controlled 
by medication and his blood pressure readings vary 
significantly day to day.    

Diagnostic Code 7101 provides that hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
with diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more warrants a 10 
percent evaluation.  Additionally, 10 percent is the minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is assigned when diastolic pressure is 
predominantly 120 or more and a 60 percent evaluation is 
warranted when diastolic pressure is predominantly 130 or 
more.

As relevant, Note (1) of Diagnostic Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

As the Veteran's hypertension is not shown to be productive 
of diastolic pressure predominately 110 or more, or systolic 
pressure predominately 200 or more, the Board finds that he 
is not entitled to an initial rating in excess of 10 percent.  
In this regard, the Board concludes that, while the Veteran 
has had occasional blood pressure readings that would warrant 
a higher rating, his hypertension is manifested by diastolic 
pressure predominantly 100 or more, but less than 110; 
systolic pressure predominantly 160 or more, but less than 
200; and requires continuous medication for control.  

Specifically, VA treatment records reflect that, in September 
2003, the Veteran's blood pressure was 170/100.  In January 
2004, the Veteran had blood pressure readings of 163/90 and 
169/92.  Additionally, at his January 2004 VA examination, 
his blood pressure readings were 182/105, 160/110, and 
162/106.  

In mid-March 2004, the Veteran's blood pressure was recorded 
as 189/103 and 173/90.  From March 26 to 29, 2004, he was 
admitted to the hospital due to uncontrolled hypertension.  
During such hospitalization, the Veteran's blood pressure was 
recorded as 170/120, 180/120, 180/140, 180/110, 180/100, 
160/100, 155/93, 156/86, 156/88, 158/100, 155/93, 119/62, 
160/101, 167/106, 167/105, and 153/98 and he was placed on 
medication.

An April 2004 VA treatment record reflects that the Veteran 
had mildly controlled hypertension and was on medication.  
His blood pressure was recorded as 145/81.  In May 2004, the 
Veteran's blood pressure was 155/92.  In February 2005, his 
blood pressure readings were 174/115, 190/118, 178/124, 
130/86, 171/114, 147/103, 171/108, 148/96, 145/98, 142/98, 
and 154/106.  Additionally, at a February 2005 appointment, 
the Veteran's blood pressure was initially 210/110, but was 
reduced to 190/104 after medication was administered. 

Private treatment records from Dr. S.W. dated from February 
2005 to May 2005 indicate that the Veteran had blood pressure 
readings of 160/90, 124/98, 118/64, 142/76, 142/84,140/100, 
130/100, 180/108, 132/80, 146/96, and 130/80.

At the Veteran's April 2005 VA examination, his blood 
pressure was recorded as 171/114, 147/103, and 171/108.  It 
was observed that the Veteran had sustained hypertension.  He 
was noted to be on medication, which had just been increased 
the day prior to the examination.  The examiner noted that 
the Veteran's blood pressure readings were elevated although 
he had taken his medication.  He complained of 
lightheadedness and headaches, but denied nosebleeds.

VA treatment records reflect that, in April 2005, the 
Veteran's blood pressure was 129/81 and 140/89.  In August 
2005, Dr. S.W. submitted a statement indicating that the 
Veteran was being treated for hypertension.

VA treatment records show that the Veteran's blood pressure 
was 144/79 in August 2005.  In June 2006, the Veteran's blood 
pressure was recorded as 164/87 and 148/83, and, in July 
2006, it was 181/100.  At such time, it was noted that the 
Veteran's blood pressure was elevated, but he indicated that 
he took his medications.

In January 2007, the Veteran had recorded blood pressure 
readings of 167/108 and 167/117, but such improved to 140/96 
after additional medications were taken.  It was noted that 
the Veteran was on multiple blood pressure medications and 
the assessment was severe hypertension.  In February 2007, he 
had a blood pressure reading of 149/71 with a manual recheck 
reading of 122/66.  In May 2007, the Veteran was assessed 
with hypertension under control and such was noted to be 
118/72.  In July 2007, his blood pressure was initially 
175/96, but fell to 144/84 an hour later.  The assessment was 
hypertension and it was noted the Veteran was on medication, 
but it was not well controlled.

At the Veteran's July 2007 VA examination, he indicated that 
he had been on medication for his hypertension since 2000.  
His blood pressure was 148/83 and it was noted that his 
hypertension was not fully satisfactorily controlled with his 
current management on the basis of mild residual systolic 
hypertension.  The diagnosis was essential vascular 
hypertension on treatment.

In August 2007, VA treatment records show that the Veteran 
had blood pressure readings of 131/68 and 149/83.  In January 
2008, it was noted that the Veteran's blood pressure was 
elevated on arrival, 176/121, and was rechecked, 176/119.  
Also in January 2008, the Veteran had a blood pressure 
reading of 188/103.

While the Veteran has had occasional readings where his 
diastolic pressure was over 110 and, on one occasion, where 
his systolic pressure was over 200, the Board finds that his 
hypertension is manifested by diastolic pressure 
predominantly 100 or more, but less than 110; systolic 
pressure predominantly160 or more, but less than 200; and 
requires continuous medication for control.  The Board is 
also cognizant of the fact that the Veteran's hypertension is 
poorly controlled, despite the use of medication; however, it 
is clear that, when medication is administered, the Veteran's 
blood pressure decreases.  Moreover, the Veteran's need for 
continuous medication for control is already contemplated in 
his current disability rating of 10 percent.  Therefore, the 
Board finds that the manifestations of the Veteran's 
hypertension more nearly approximate the criteria 
contemplated by a 10 percent evaluation under Diagnostic Code 
7101.

The Board has considered whether staged ratings under 
Fenderson, supra, are appropriate for the Veteran's service-
connected disability of hypertension; however, the Board 
finds that his symptomatology has been stable throughout the 
appeal period.  Therefore, assigning staged ratings for such 
disability is not warranted. 

Additionally, the Board has contemplated whether the case 
should be referred for extra-schedular consideration.  An 
extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1).  

The Board notes that the Veteran was hospitalized in March 
2004 due to uncontrolled hypertension.  Additionally, the 
April 2005 examiner stated that, following such 
hospitalization, the Veteran was laid off from his job as a 
truck driver presumably due to illness.    

However, the Board finds no evidence that the Veteran's 
service-connected hypertension presents such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  The objective 
medical evidence of record shows that manifestations of the 
Veteran's service-connected hypertension do not result in a 
marked functional impairment in any way or to a degree other 
than that addressed by VA's Rating Schedule.  The schedular 
rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 
1155.  Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  The 
Board notes that, insofar as all of the Veteran's service-
connected disabilities render him unemployable, he is 
currently in receipt of a total disability rating based on 
individual unemployability, effective August 20, 2004.

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
rating in excess of 10 percent for hypertension.  Therefore, 
the benefit of the doubt doctrine is not applicable in the 
instant appeal and his initial rating claim must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


